Citation Nr: 1138274	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 16, 2011 and an initial disability rating in excess of 20 percent from March 16, 2011 for degenerative lumbar spine disease at L4-L5 and L5-S1.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO, in part, granted service connection for degenerative lumbar spine disease at L4-L5 and L5-S1 and assigned a 10 percent disability rating, effective June 14, 2007.  The Veteran filed a notice of disagreement (NOD) in March 2008 with respect to the rating assigned for his degenerative lumbar spine disease.  A statement of the case (SOC) was issued in September 2008.  The Veteran perfected his appeal on this issue via an October 2008 VA form 9.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in January 2011 for further development.  

By an August 2011 rating decision, the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 was assigned a 20 percent disability rating, effective March 16, 2011.  As this assigned disability rating is less than the maximum available rating for this issue, it remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The August 2011 rating decision also awarded service connection for right leg sciatica and left leg sciatica as due to the degenerative lumbar spine disease at L4-L5 and L5-S1 and assigned separate 10 percent disability ratings for each, effective March 16, 2011.  The evidence of the claims file does not reflect that any notice of disagreement has yet been filed with respect to these claims.  As such, these matters are not in appellate status.  

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected degenerative lumbar spine disease at L4-L5 and L5-S1 has been raised by the record during the pendency of this appeal.  The Board observes that a claim for TDIU was previously denied in May 2008; the Veteran did not appeal this determination.  However, since that time, he has again asserted that he is unemployable, in part, due to his service-connected low back disability.  Thus, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and as the Veteran is seeking the maximum benefit available for his degenerative lumbar spine disease at L4-L5 and L5-S1, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected degenerative lumbar spine disease at L4-L5 and L5-S1 rather than as a separate claim.  Further, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 16, 2011, the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 was productive of forward flexion of the thoracolumbar spine ranging from 70 to 90 degrees, no muscle spasm, no guarding, no scoliosis, no reverse lordosis, and no abnormal kyphosis, with no additional functional loss due to pain, fatigability, incoordination, or lack of endurance on repetitive motion.  

2.  From March 16, 2011, the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 is productive of forward flexion of the thoracolumbar spine to 40 degrees with pain from 25 to 40 degrees, objective evidence of pain following repetitive motion, and no additional limitation following three repetitions of range of motion.  


CONCLUSIONS OF LAW

1.  Prior to March 16, 2011, the criteria for an initial disability rating in excess of 10 percent for degenerative lumbar spine disease at L4-L5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  From March 16, 2011, the criteria for an initial disability rating of 40 percent for degenerative lumbar spine disease at L4-L5 and L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the January 2008 rating decision, he was provided notice of the VCAA in July 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in July 2007 and August 2011, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a SOC in September 2008 with subsequent readjudication in an August 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for degenerative lumbar spine disease at L4-L5 and L5-S1 has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for degenerative lumbar spine disease at L4-L5 and L5-S1 and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his degenerative lumbar spine disease at L4-L5 and L5-S1, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, Social Security Administration (SSA) records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 has been assigned an initial 10 percent disability rating prior to March 16, 2011 and an initial disability rating of 20 percent from March 16, 2011 under the provisions of Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2011).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2011).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a (2011).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2011).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2011).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current degenerative lumbar spine disease at L4-L5 and L5-S1 warrants a higher disability rating.  

In March 2007 and September 2007 VA outpatient treatment reports, the Veteran was assessed with sciatica and a history of sciatica, noted as stable.  

In an October 2007 VA examination, the Veteran reported that his current symptoms included intermittent low back pain, recently more frequent and more severe, without neurological dysfunction.  He described pain was in the lumbar spine with occasional bilateral lower extremity radiculopathy which was dull, lasting half the time, a four out of 10 in intensity, with stiffness, and with no weakness.  This condition was treated with muscle relaxants with fair response.  Flare ups were reported to occur once every two months and lasting a few hours with a severity of seven to eight out of 10.  Precipitating factors included strenuous activity and lifting and alleviating factors included rest.  No additional limitation of functional impairment during flare up was noted.  No history of incapacitating episodes was reported.  Associated features included numbness.  The Veteran walked without assistive devices and was able to walk one mile.  He was not unsteady and did not have a history of falls.  He was noted as being able to transfer.  The reported effects on the Veteran's activities of daily living included effects on his recreational activities.  Intervertebral disc syndrome was noted.  

A physical examination revealed an erect posture, normal gait, erect position of the head, normal curvature of the spine, positive bilateral straight leg raise, and deep tendon reflexes of 2/4, with no findings of spasm, tenderness, Waddell's, sensory changes or motor changes.  Range of motion findings revealed forward flexion to 90 degrees with pain from 70 to 90 degrees, extension to 30 degrees with pain at 30 degrees, right and left lateral side flexion to 30 degrees for each with pain at 30 degrees for each, and right and left rotation to 30 degrees for each.  No changes in change of motion with repetitive motion were found.  Range of motion was not found to be reduced but normal or otherwise reduced.  The Veteran was diagnosed with degenerative lumbar spine disease at L4-L5 and L5-S1 with intermittent low back pain.  

A February 2008 VA outpatient treatment report reflects that the Veteran's lumbar spine symptoms included chronic back pain radiating down both lower extremities, positive muscle spasm, positive straight leg lift, discomfort of the lower back with elevation of right lower extremity, no muscle atrophy, and intact reflexes.  In March 2008, VA outpatient treatment reports reflect that the Veteran was provided an MRI of the lumbar spine demonstrating end plate degenerative changes and left paracentral disc protrusion at L4-L5 causing some canal stenosis and left-sided neural foraminal narrowing and it was noted that it was unlikely that lumbar spine surgery would be of much help to the Veteran.  In April 2008, the Veteran was treated at VA by a chiropractor for his low back pain and was recommended for 12 treatments.  

Private medical records from July 2008 reflect that the Veteran's lumbar spine symptoms included back pain and extremity pain with additional leg symptoms of numbness and tingling of the left and right foot, stumbling, positive straight leg raise, and no other gross neurological deficits.  At this time, the private physician noted that x-rays revealed some disc space collapse at L4-L5 with some degeneration but no gross instability.  The Veteran reportedly had difficulty sitting, standing, and walking.  The private physician found that surgery was required to correct the Veteran's problem.  A physical examination of the lumbar spine revealed no observation of spasm, no thoracic kyphosis, no scoliosis, and no lumbar lordosis.  Tenderness was noted in the back.  Range of motion testing demonstrated findings of flexion to 70 degrees, extension to 20 degrees, left and right rotation to 20 degrees for each, and left and right lateral flexion to 20 degrees for each.  Pain was not present with motion.  Neurological and neuromechanical examinations revealed positive straight leg raise and cram tests, reflexes of the patella and Achilles at 2/4 on the right and left for each, and motor strength of 5/5 for all ranges of motion of the hip, knee, foot, and large toe.  The Veteran was noted to be able to perform toe raises, heel walking, and partial squats.  Sensation to pinprick and touch was abnormal in the lateral calf.  

VA outpatient treatment reports from August 2008 revealed that the Veteran brought in copies of medical records from his private physician.  Upon review of these records, the VA neurosurgery physician found that given the MRI findings, his recommendations were unchanged from March 2008 that it was unlikely that lumbar spine surgery would be of much help to the Veteran, despite the different opinion of the outside neurosurgeon.  

In a September 2008 an SSA physical residual functional capacity assessment revealed the Veteran's reported limitations included occasional lifting of 20 pounds, frequent lifting of 10 pounds, standing or walking for a total of about six hours in an eight hour work day, sitting for a total of about six hours in an eight hour work day, and he had unlimited ability in pushing or pulling.  The Veteran complained of spine pain extending to the buttocks and legs.  X-rays were noted to demonstrate stenosis secondary to disc herniation L4-L5 with some degeneration but no instability.  Straight leg raise produced left and right leg pain radiating into the legs.  Some sensory deficits were noted but no neurological deficits were found.  The examiner found a slight decrease in range of motion of the lumbar spine.  The examiner also noted an opinion that exercise or exercise like activity had a high chance of causing more sciatic nerve damage and recommended the most benefit would come from back surgery.  The examiner found that the Veteran's complaints of pain were consistent with the objective findings that supported limitations from lumbar stenosis and disc degeneration.  

In a June 2010 statement, the Veteran's private physician stated that the Veteran had severe disc degeneration and decreased range of motion at L4-L5 and L5-S1.  He also reported that the Veteran was suffering from severe right leg sciatica and was awaiting an MRI and CT scan of the lumbar spine.  

During a June 2010 Travel Board hearing, the Veteran testified that he had been prescribed pain medication and had seen a private physician and a chiropractor for his spine condition.  He reported that his private physician found severe disc degeneration and decreased range of motion at L4-S5 and L5-S1 and that he recommended surgery for the lumbar spine.  The reported effects on activities of daily living included the inability to have a full night's sleep in many months, the Veteran was unable to walk like he used to, he did not play softball, he had to quit ballroom dancing, and he now he lived for nothing.  The Veteran testified that he had symptoms of sciatica in the legs with sore muscles, radiating pain, weakness, giving out, numbness, and uncontrollable stumbling, although he had no assistive devices.  Other reported symptoms included constant muscle spasm, and pain.  He testified that he could not work and used to have his own business for 34 years landscaping off a tree farm.  He stated that he did not recall that he had been totally incapacitated, although he stayed in bed at times.  The Veteran's reported limitations included that he was able to dress but needed some assistance at times, he was able to bathe himself but his wife helped him in the bathtub on occasion, and he was able to drive but with discomfort and had leg pain.  The Veteran's wife testified that the Veteran could not sleep because he was uncomfortable and in pain such that she was kept up all night long and had to go to another room.  She also reported that the Veteran could not do anything around the house and she did everything.  Finally, the Veteran's wife reported that he was prevented from things they used to do together, such as taking walks in the neighborhood, ballroom dancing, or road trips because he was unable to sit in a car or drive.  

A July 2010 VA MRI report revealed multilevel changes which slightly progressed at the L2-L3 level but remained essentially stable in the rest of the spine and persistent left foraminal and lateral recess narrowing at L4-L5.  

In a March 2011 VA examination, the Veteran reported that his lower back condition had worsened since his last VA examination in 2007 with symptoms of a reduction in range of motion, soreness of the bilateral legs into the feet, and pain.  Pain was described as sharp at times and an ache like a toothache pain.  Pain radiated into the bilateral legs and was provoked by walking and sleeping on the right side and relieved by sleeping with a pillow between the legs, heat application, hot baths, and oral medications.  Pain was reportedly at a four out of 10.  Other reported symptoms included fatigue, decreased motion, and spine pain located in the lower back described as sharp, aching, constant, daily, moderate, and radiating into the bilateral lower extremities.  No stiffness, weakness, spasm, or incapacitating episodes of the spine disease were reported.  

A physical examination revealed a normal spine posture, head appearance, symmetry in appearance, and gait.  No evidence of gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, or thoracolumbar ankylosis was found.  Lumbar flattening was noted.  No spasm, atrophy, or weakness were found upon examination of the muscles of the spine, however, guarding, pain with motion and tenderness were noted.  The examiner noted that no muscle spasm, localized tenderness or guarding was severe enough to be responsible for an abnormal gait or spinal contour.  Range of motion findings revealed forward flexion to 40 degrees with pain from 25 to 40 degrees, extension to 25 degrees with pain from 20 to 25 degrees, right lateral side flexion to 30 degrees with pain at endpoint, left lateral side flexion to 25 degrees with pain at endpoint, right lateral rotation to 30 degrees with pain at endpoint, and left lateral rotation to 25 degrees with pain at endpoint.  The examiner found that there was objective evidence of pain following repetitive motion and objective evidence of pain following repetitive motion.  No additional limitations after three repetitions of range of motion were noted.  Reflex, sensory, and motor examinations were also performed on the lower extremities.  The examiner noted that although the range of motion was reduced, this did not represent "normal" for this individual, to include as due to other factors not related to the disability being examined.  Positive Lasegue's sign was noted.  The examiner also found that pain was evidenced by grimacing and guarding.  

The Veteran was diagnosed with degenerative disc disease of the lumbar spine and sciatica of the bilateral lower extremities.  The effect on his usual occupation included being assigned different duties, decreased concentration, poor social interactions, problems with lifting and carrying, and pain.  The effects on his activities of daily living included restrictions on lifting, carrying, stooping, crawling, and prolonged sitting or standing.  The examiner opined that, secondary to the Veteran's lumbar spine condition, he was able to perform sedentary work, exerting mild to moderate force occasionally or a negligible amount of force frequently to lift, carry, pull, or otherwise move objects.  The examiner noted that that sedentary work involved sitting most of the time, but may involve walking or standing for brief periods of time and that jobs were sedentary if walking and standing were required only occasionally and all other sedentary criteria were met.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 warrants no more than an initial 10 percent disability rating prior to March 16, 2011 and an initial disability rating of 40 percent from March 16, 2011 under Diagnostic Code 5242.  

In making this determination, the Board notes that the evidence on file, from March 16, 2011, shows that the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 results in chronic pain with forward flexion of the thoracolumbar spine ranging to 40 degrees, with additional limitation of motion due to pain.  While the March 2011 VA examination revealed forward flexion to 40 degrees, the Veteran was observed to have pain beginning at 25 degrees.  Moreover, while the March 2011 VA examiner noted that there was no additional limitation after three repetitions of range of motion, she found that there was objective evidence of pain following repetitive motion.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his degenerative lumbar spine disease at L4-L5 and L5-S1 more nearly approximates the criteria for a 40 percent disability rating, but no higher, under Diagnostic Code 5242, for the period from March 16, 2011.  This assignment of a 40 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).

A higher evaluation under Diagnostic Code 5242 is not warranted for the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 from March 16, 2011.  As aptly noted by the record, March 2011 VA examination report demonstrates that there is satisfactory evidence of painful motion of the lumbar spine.  There is also medical and lay evidence of a worsening of chronic low back pain.  However, the range of motion testing showed forward flexion to 40 degrees, pain from 25 to 40 degrees, and no evidence of ankylosis of the thoracolumbar spine.  Thus, the examination results did not show ankylosis, either favorable or unfavorable, of the thoracolumbar spine, and as such the record evidence does not more nearly approximate the applicable rating criteria for a higher disability rating from March 16, 2011.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, supra.

The Board finds that the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 more nearly approximates the criteria for a 10 percent rating prior to March 16, 2011.  In reaching this determination, the record indicates that, prior to March 2011, the Veteran had mild to moderate limitation of motion of the lumbar spine, which was objectively confirmed by satisfactory lay and medical evidence of painful motion, with no additional limitation on range of motion, no evidence of muscle spasm or guarding causing abnormal gait, and no evidence of abnormal spinal contour demonstrated by scoliosis, reversed lordosis, or abnormal kyphosis.  Consistently, physical examinations from the October 2007 VA examination and the July 2008 private medical report reflect that the Veteran's lumbar spine symptoms included intermittent back pain, no observation of spasm, no thoracic kyphosis, no scoliosis, no lumbar lordosis, flexion ranging from 70 to 90 degrees, extension ranging from 20 to 30 degrees, left and right rotation from 20 to 30 degrees for each, and left and right lateral flexion ranging from 20 to 30 degrees for each, no findings of pain with motion, and no changes in range of motion with repetitive motion.  Even considering the Veteran's lay statements of low back pain, the record evidence fails to demonstrate that the Veteran exhibits functional loss due pain where motion is impeded at 70 degrees of forward flexion, or had any additional limitation of motion upon repetitive motion that would warrant an evaluation in excess of the 10 percent rating prior to March 16, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Spurgeon and DeLuca, both supra.

The Board also observes that the private and VA medical evidence of record does not reflect that the Veteran was prescribed bed rest by a physician for his low back symptoms, he testified in the June 2010 Travel Board hearing that he did not recall that he had been totally incapacitated, although he stayed in bed at times, and reported having no incapacitating episodes of the spine disease to the October 2007 and March 2011 VA examiners.  As such, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not experience incapacitating episodes which required prescribed bed rest for the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time throughout the duration of the appeal.  Therefore, as there are no records of the need for bed rest and treatment as prescribed and provided by a physician, by regulation, there is no evidence of incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable in this case.  38 C.F.R. § 4.71a, (2011).

The Board finds that statements and testimony by the Veteran and his wife regarding his current low back symptoms and their effects on his employment and daily activities are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  The Board notes however, that, as these symptoms do not address his limitation of range of motion or gait, this credible lay evidence does not relate to any findings that would provide a higher disability rating under Diagnostic Code 5242.  

In addition, as noted above, in August 2011, the RO awarded service connection for right leg sciatica and left leg sciatica as due to the degenerative lumbar spine disease at L4-L5 and L5-S1 and assigned separate 10 percent disability ratings for each, effective March 16, 2011.  Therefore, the issue of the assignment of separate disability ratings for neurological manifestations in the lower extremities of the Veteran's lumbar spine disability is not before the Board at this time and, as the Veteran has not appealed the August 2011 decision, these issues are not on appeal before the Board.  The Board also acknowledges the Veteran's reports during the March 2011 VA examinations that he did not have any bowel or bladder symptoms.  Therefore, the evidence of record reflects that there are no additional neurological manifestations of the Veteran's lumbar spine disability which would warrant separate disability ratings.  

All things considered, the record as a whole demonstrates that the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 warrants no more than an initial 10 percent disability rating prior to March 16, 2011 and an initial disability rating of 40 percent from March 16, 2011 under Diagnostic Code 5242.  See Fenderson, 12 Vet. App. at 125-26.  

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 should be rated at 10 percent prior to March 16, 2011 and at 40 percent from March 16, 2011 under Diagnostic Code 5242.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 10 percent prior to March 16, 2011 or higher than 40 percent from March 16, 2011, on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

A.  38 C.F.R. § 3.321(b)(1)

The threshold factor for extraschedular consideration under38 C.F.R. § 3.321(b)(1) is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for degenerative lumbar spine disease at L4-L5 and L5-S1 prior to March 16, 2011, is denied. 

An initial disability rating of 40 percent for degenerative lumbar spine disease at L4-L5 and L5-S1 from March 16, 2011, is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, his claim for a TDIU must be remanded for further development.  In this case, the Veteran contends that he is unemployable due to service-connected disability, and specifically due to his service-connected low back disability.  While the Board has considered the Veteran's testimony regarding his employment in the June 2010 Travel Board hearing that he could not work and used to have his own business for 34 years landscaping off a tree farm, the record also contains a March 2011 VA examiner's opinion that concluded that secondary to the Veteran's lumbar spine condition, he was able to perform sedentary work, exerting mild to moderate force occasionally or a negligible amount of force frequently to lift, carry, pull, or otherwise move objects.  Moreover, the SSA records demonstrate that while the Veteran reported having limitations at work, he was still able to work despite his lumbar spine condition.  

However, the Board notes that service connection has also been established for coronary artery disease with history of myocardial infarction, and left and right leg sciatica, in addition to the service-connected low back disability.  In this regard, no opinion has been obtained regarding the question of the Veteran's employability which takes into account all of the Veteran's service-connected disabilities.  In adjudicating a claim for a TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1004) (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work. Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  The Board finds a VA examination is required to determine whether the Veteran's service-connected disabilities combine to prevent employability.

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected disabilities (coronary artery disease with history of myocardial infarction; degenerative lumbar spine disease L4-L5 and L5-S1; left leg sciatica; and right leg sciatica) have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following: 

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's disabilities (coronary artery disease with history of myocardial infarction; degenerative lumbar spine disease L4-L5 and L5-S1; left leg sciatica; and right leg sciatica) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim. 

All findings and conclusions should be supported by a complete rationale, and the examiner should reconcile the opinion with all other clinical evidence of record. 

2.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

3.  After completing any additional development deemed necessary, adjudicate the claim of entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the August 2011 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2010).  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


